
	
		III
		112th CONGRESS
		2d Session
		S. RES. 439
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Blumenthal (for
			 himself, Mr. Kirk,
			 Mr. Whitehouse, Mr. Cornyn, Mr.
			 Lieberman, Mr. Rubio,
			 Mrs. Gillibrand,
			 Ms. Cantwell, Ms. Collins, and Mr.
			 Durbin) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			December 20, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Village Voice Media Holdings, LLC should eliminate the adult
		  entertainment section of the classified advertising website
		  Backpage.com.
	
	
		Whereas, according to the Department of Justice, there was
			 a 59 percent increase in identified victims of human trafficking worldwide
			 between 2009 and 2010;
		Whereas, according to the Department of Health and Human
			 Services, human trafficking is the fastest-growing criminal enterprise in the
			 world;
		Whereas experts estimate that up to 300,000 children are
			 at risk of sexual exploitation each year in the United States;
		Whereas experts estimate that the average female victim of
			 sex trafficking is forced into prostitution for the first time between the ages
			 of 12 and 14, and the average male victim of sex trafficking is forced into
			 prostitution for the first time between the ages of 11 and 13;
		Whereas the Bureau of Justice Statistics found that 40
			 percent of incidents investigated by federally funded task forces on human
			 trafficking between 2008 and 2010 involved prostitution of a child or the
			 sexual exploitation of a child;
		Whereas, according to the classified advertising
			 consultant Advanced Interactive Media Group (referred to in this preamble as
			 AIM Group), Backpage.com is the leading United States website for
			 prostitution advertising;
		Whereas Backpage.com is owned by Village Voice Media
			 Holdings, LLC (referred to in this preamble as Village Voice
			 Media);
		Whereas the National Association of Attorneys General
			 tracked more than 50 cases in which charges were filed against persons who were
			 trafficking or attempting to traffic minors on Backpage.com;
		Whereas Myrelle and Tyrelle Locket—
			(1)in February 2011
			 were each sentenced to 4 years in prison on charges of trafficking of persons
			 for forced labor or services for operating an Illinois sex trafficking ring
			 that included minors; and
			(2)used Backpage.com
			 to facilitate the prostitution;
			Whereas Arthur James Chappell—
			(1)in March 2011 was
			 sentenced to 28 years in prison on charges of sex trafficking of a minor for
			 running a prostitution ring with at least 1 juvenile victim in Minnesota;
			 and
			(2)used Backpage.com
			 to facilitate the prostitution;
			Whereas Brandon Quincy Thompson—
			(1)in April 2011 was
			 sentenced to life imprisonment on charges of sex trafficking a child by force
			 for running a South Dakota prostitution ring that involved multiple underage
			 girls; and
			(2)used Backpage.com
			 to facilitate the prostitution;
			Whereas Clint Eugene Wilson—
			(1)in May 2011 was
			 sentenced to 20 years in prison on charges of sex trafficking of a minor by
			 force, fraud, or coercion for forcing a 16-year-old Dallas girl into
			 prostitution, threatening to assault her, and forcing her to get a tattoo that
			 branded her as his property; and
			(2)used Backpage.com
			 to facilitate the prostitution;
			Whereas Demetrius Darnell Homer—
			(1)in August 2011
			 was sentenced to 20 years in prison on charges of sex trafficking of a minor
			 for violently forcing a 14-year-old Atlanta girl into prostitution, controlling
			 her through beatings, threatening her with a knife, shocking her with a taser
			 in front of another underage girl whom he had placed in prostitution, and
			 forcing her to engage in prostitution while she was pregnant with his child;
			 and
			(2)used Backpage.com
			 to facilitate the prostitution;
			Whereas Leighton Martin Curtis—
			(1)in February 2012
			 was sentenced to 30 years in prison on charges of sex trafficking of a minor
			 and production of child pornography for pimping a 15-year-old girl throughout
			 Florida, Georgia, and North Carolina to approximately 20 to 35 customers each
			 week for more than a year; and
			(2)used Backpage.com
			 to facilitate the prostitution;
			Whereas Ronnie Leon Tramble—
			(1)in March 2012 was
			 sentenced to 15 years in prison on charges of sex trafficking through force,
			 fraud, and coercion for forcing more than 5 young women and minors into
			 prostitution over a period of at least 5 years throughout the State of
			 Washington, during which time period he constantly subjected the victims to
			 brutal physical and emotional abuse; and
			(2)used Backpage.com
			 to facilitate the prostitution;
			Whereas, according to AIM Group, 80 percent of online
			 prostitution advertising revenue for the month of February 2012 was attributed
			 to Backpage.com;
		Whereas, according to AIM Group, the number of
			 Backpage.com advertisements for escorts and body
			 rubs, a thinly veiled code for prostitution, increased by nearly 5
			 percent between February 2011 and February 2012;
		Whereas, according to AIM Group, Backpage.com earned an
			 estimated $26,000,000 from prostitution advertisements between February 2011
			 and February 2012;
		Whereas Backpage.com vice president Carl Ferrer
			 acknowledged to the National Association of Attorneys General that the company
			 identifies more than 400 adult entertainment posts that may
			 involve minors each month;
		Whereas the actual number of adult
			 entertainment posts on Backpage.com each month that involve minors may
			 be far greater than 400;
		Whereas, according to the National Association of
			 Attorneys General, Missouri investigators found that the review procedures of
			 Backpage.com are ineffective in policing illegal activity;
		Whereas, in September 2010, Craigslist.com removed the
			 adult services section of its website following calls for removal
			 from law enforcement and advocacy organizations;
		Whereas, by September 16, 2011, 51 attorneys general of
			 States and territories of the United States had called on Backpage.com to shut
			 down the adult entertainment section of its website;
		Whereas, on September 16, 2011, the Tri-City Herald of the
			 State of Washington published an editorial entitled Attorneys general
			 target sexual exploitation of kids, writing,  … we’d also
			 encourage the owners of Backpage.com to give the attorneys general what they
			 are asking for;
		Whereas, on October 25, 2011, 36 clergy members from
			 across the United States published an open letter to Village Voice Media in the
			 New York Times, calling on the company to shut down the adult
			 entertainment section of Backpage.com;
		Whereas, on December 2, 2011, 55 anti-trafficking
			 organizations called on Village Voice Media to shut down the adult
			 entertainment section of Backpage.com;
		Whereas, on December 29, 2011, the Seattle Times published
			 an editorial entitled Murders strengthen case against
			 Backpage.com, writing, Backpage.com cannot continue to dismiss
			 the women and children exploited through the website, nor the 3 women in
			 Detroit who are dead possibly because they were trafficked on the site. Revenue
			 from the exploitation and physical harm of women and minors is despicable.
			 Village Voice Media, which owns Backpage.com, must shut this site down. Until
			 then, all the pressure that can be brought to bear must
			 continue.;
		Whereas, on March 18, 2012, Nicholas Kristof of the New
			 York Times wrote in an opinion piece entitled Where Pimps Peddle Their
			 Goods that [t]here are no simple solutions to end sex
			 trafficking, but it would help to have public pressure on Village Voice Media
			 to stop carrying prostitution advertising.;
		Whereas, on March 29, 2012, Change.org delivered a
			 petition signed by more than 240,000 individuals to Village Voice Media,
			 calling on the company to shut down the adult entertainment
			 section of Backpage.com;
		Whereas, on January 12, 2012, John Buffalo Mailer, son of
			 Village Voice co-founder Norman Mailer, joined the Change.org petition to shut
			 down the adult entertainment section of Backpage.com, stating,
			 For the sake of the Village Voice brand and for the sake of the legacy
			 of a great publication, take down the adult section of Backpage.com, before the
			 Village Voice must answer for yet another child who is abused and exploited
			 because you did not do enough to prevent it.;
		Whereas, on March 30, 2012, a private equity firm owned by
			 Goldman Sachs Group, Inc. completed a deal to sell its 16 percent ownership
			 stake in Village Voice Media back to management;
		Whereas, in M.A. ex rel. P.K. v. Village Voice Media
			 Holdings, LLC (809 F. Supp. 2d 1041 (E.D. Mo. 2011)), the United States
			 District Court for the Eastern District of Missouri held that section 230 of
			 the Communications Act of 1934 (47 U.S.C. 230) (as added by section 509 of the
			 Communications Decency Act of 1996 (Public Law 104–104; 110 Stat. 137))
			 protects Backpage.com from civil liability for the horrific
			 victimization the teenage plaintiff suffered at the hands of the
			 criminal who posted on the website to perpetrate her vicious crimes; and
		Whereas the Communications Decency Act of 1996 (Public Law
			 104–104; 110 Stat. 56) and the amendments made by that Act do not preclude a
			 service provider from voluntarily removing a portion of a website known to
			 facilitate the sexual exploitation of minors in order to protect children in
			 the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 efforts of law enforcement agencies to provide training to law enforcement
			 agents on how to identify victims of sex trafficking, investigate cases of sex
			 trafficking, prosecute sex trafficking offenses, and rescue victims of sex
			 trafficking;
			(2)supports services
			 for trafficking victims provided by the Federal Government, State and local
			 governments, and non-profit and faith-based organizations, including medical,
			 legal, mental health, housing, and other social services; and
			(3)calls on Village
			 Voice Media Holdings, LLC to act as a responsible global citizen and
			 immediately eliminate the adult entertainment section of the
			 classified advertising website Backpage.com to terminate the website’s rampant
			 facilitation of online sex trafficking.
			
